Fish, C. J.
There was no error in the admission of evidence. The instructions to the jury upon which error was assigned were not subject to the exceptions taken thereto; nor did the court err in merely failing to explain to the jury the meaning of “the burden of proof,” or of “ground for reasonable suspicion;” nor in merely failing-to instruct the jury as complained of. The verdict was not without evidence to support it; and the trial judge did not abuse his discretion in refusing to grant a new trial.

Judgment affirmed.


Jiech, J., absent. The other Justices concur.